WEAVER, J.
(concurring). I concur in the majority’s decision to adopt the Judicial Tenure Commission’s (JTC’s) recommendation of a public censure for Judge Haley’s acceptance of University of Michigan football tickets from a defense attorney while on the bench, in open court, during sentencing, but I strongly disagree with the majority’s reasoning.
Every judicial discipline case is important, but the significance of this case goes beyond disciplining an individual judge. This case has been used by the majority (Chief Justice TAYLOR and Justices CORRIGAN, YOUNG, and MARKMAN) as a vehicle to rewrite how the rules of conduct that govern judges will be applied by question*203ing and rejecting the application of the appearance of impropriety standard in Canon 2 of the Code of Judicial Conduct.
The majority (Chief Justice TAYLOR and Justices Corrigan, Young, and Markman) attempts to distract from the substance of the legal issues by persistent mischaracterization of my concurrence and motives.
The two nonlawyer citizens on the nine-member JTC first raised the point that Judge Haley’s actions gave the appearance of accepting a bribe:
On its appearance the most severe conclusion that can be drawn is a bribe was offered and accepted by a judge during a trial.
Let me make it clear that I do not contend that Judge Haley actually accepted or was even offered a bribe. But to an objective, informed observer, it would appear that Judge Haley was offered and accepted a bribe for favorable treatment.
Further, I do not stand alone in disagreeing with the majority’s rejection of the appearance of impropriety standard set out in Canon 2(A) of the Code of Judicial Conduct. Justices CAVANAGH, Kelly, and I agree that the majority errs in rejecting consideration of and trivializing the appearance of impropriety created by Judge Haley’s conduct under Canon 2(A) of the Code of Judicial Conduct.
It is true, as the majority concludes, that Judge Haley violated Canon 5(C)(4)(c) of the Code of Judicial Conduct by accepting a gift during a hearing from an attorney representing a criminal defendant. But that is not the only judicial duty that the JTC found that Judge Haley’s acceptance of the University of Michigan football tickets while on the bench violated.
*204The JTC based its recommended discipline on its conclusion that Judge Haley’s acceptance of the tickets violated a total of nine judicial duties articulated by the Michigan Constitution, the Michigan Court Rules, and the Michigan Code of Judicial Conduct. Unprecedented and incorrect is the majority’s holding that consideration of only the one most specific violation of judicial duty is appropriate in determining the discipline to be imposed.
The timing of the majority’s new approach to JTC cases, and its vigorous rejection of the appearance of impropriety standard of Canon 2(A), is noteworthy. Canon 2(A) states in pertinent part:
Public confidence in the judiciary is eroded by irresponsible or improper conduct by judges. A judge must avoid all impropriety and appearance of impropriety. [Emphasis added.]
Members of the majority have recently been accused of their own appearances of impropriety for their participation in various cases. They have attempted to characterize these accusations as politically and philosophically motivated, but it is alarming that now the majority’s apparent solution to their predicament is to rewrite how the rules that govern the conduct of judges will be applied.1
*205The majority (Chief Justice TAYLOR and Justices Corrigan, Young, and Markman) seriously errs in rejecting consideration of and trivializing the appearance of impropriety created by Judge Haley’s conduct under Canon 2(A) of the Code of Judicial Conduct. The majority also errs in its unexplained failure to consider the JTC’s findings of seven additional instances of judicial misconduct.
a
While Judge Haley was on the bench, in open court, he accepted a gift of two University of Michigan football tickets, valued at $92, from attorney Richard Benedict, during a criminal hearing in which Mr. Benedict was representing the criminal defendant. Transcripts from *206the hearing reveal that Judge Haley planned to sentence the defendant, Mr. Benedict’s client, at a later date. However, after accepting the gift from the defendant’s attorney, Judge Haley immediately imposed a sentence on the defendant, stating to Mr. Benedict, “I’ll just sentence her right now and save you the trip back.” Saving Mr. Benedict a “trip back” meant that Mr. Benedict would not have to repeat the time-consuming, approximately two-hour round trip from Traverse City to the court in Bellaire for sentencing at a second hearing.
The Judicial Tenure Commission (JTC) found that this conduct violated two provisions of the Michigan Constitution and a related Michigan court rule, two separate Michigan court rules, and five canons of the Code of Judicial Conduct. In light of these violations of judicial conduct, the JTC recommended to this Court that Judge Haley be publicly censured.
The JTC majority highlighted in its reasons for the recommended sanction that Judge Haley’s acceptance of the tickets created an appearance of impropriety, noting that the appearance of impropriety “goes right to the heart of a fair, impartial, and unbiased judiciary.”
The two nonlawyer, citizen members of the JTC recommended not only a public censure, but also a 30-day suspension without pay. They emphasized the appearance of impropriety created by Judge Haley’s acceptance of the tickets, and stated:
There was no reasonable argument or fact presented convincing us the Respondent [Judge Haley] appreciates the severity of his action. It is abundantly clear to us, though, that a judge taking a gift from a lawyer with a case before him — while sitting on the bench no less — severely harms the judiciary and the appearance of propriety. His *207actions may well have a negative reflection on judges everywhere. The ultimate result is erosion of the public’s respect and confidence in the judiciary and our judicial system.
What is most offending is this whole thing took place on the bench of a courtroom that belongs to the people of the state of Michigan. By popular vote the people bestowed on him the honor of serving them. They put their confidence and trust in him to render justice fairly to all who come before him. His actions violated that trust.
On its appearance the most severe conclusion that can be drawn is a bribe was offered and accepted by a judge during a trial. The least is that the judge’s behavior was inappropriate. Either way it was wrong. [Emphasis in original.]
B
The majority errs in refusing to consider whether Judge Haley’s acceptance of football tickets on the bench violated Canon 2(A) of the Code of Judicial Conduct by creating an appearance of impropriety. The majority concludes that it is “inappropriate” to consider whether Judge Haley created an appearance of impropriety under Canon 2(A). Ante at 183. In so doing, the majority questions and rejects the application of the appearance of impropriety standard. Canon 2(A) provides in full:
A Judge Should Avoid Impropriety and the Appearance of Impropriety in All Activities.
A. Public confidence in the judiciary is eroded by irresponsible or improper conduct by judges. A judge must avoid all impropriety and appearance of impropriety. A judge must expect to be the subject of constant public scrutiny. A judge must therefore accept restrictions on conduct that might be viewed as burdensome by the ordinary citizen and should do so freely and willingly.
*208Despite the Judicial Tenure Commission (JTC)’s finding that Judge Haley’s acceptance of the tickets from a defense attorney while on the bench during the sentencing of the defense attorney’s client created an appearance of impropriety, the majority explicitly refuses to consider whether the judge’s conduct violated Canon 2(A) of the Code of Judicial Conduct by creating an appearance of impropriety.
The majority misleadingly states that it “decline[s] to create an independent ‘appearance of impropriety’ standard to judge respondent’s [Judge Haley’s] behavior when there is an express, controlling judicial canon. ” Ante at 194. In purporting to “decline to create” an appearance of impropriety standard, the majority misstates the law governing judicial disciplinary cases. There is no need to create an appearance of impropriety standard. That standard already exists as an express, controlling judicial canon — Canon 2(A) of the Code of Judicial Conduct. The JTC found that the violations of Canon 2(A) supported the discipline that it recommended for the judge. By refusing to consider whether there was an appearance of impropriety, the majority effectively dispenses with one of the canons in the Code of Judicial Conduct, Canon 2(A), which states that a judge should avoid the appearance of impropriety in all activities.
For the first time in the context of a JTC case, the majority opines that the Court must rely on the one most specific violation to the exclusion of any additional violations. A violation of one canon has never been deemed to subsume a violation of other canons. Any violation of any canon is its own breach of judicial duty and every separate violation needs to be determined and recognized in the reasons for the discipline imposed. This issue, whether the Court can refuse to *209consider a violation of the appearance of impropriety standard of Canon 2(A), was not argued or briefed by the parties. Nevertheless, the majority uses this case to expand upon the foundation laid by Chief Justice TAYLOR and Justice MARKMAN’s statement in Adair v Michigan,2 where the two justices strongly criticized the appearance of impropriety standard and declined to disqualify themselves from participating in the case where their own appearance of impropriety was raised.3
The majority now relies on Adair to attack the appearance of impropriety standard of Canon 2(A). It is noteworthy that the majority now uses the statement in Adair, in which a party was seeking the disqualification of two justices, to rewrite how the rules governing the conduct of all judges, including the justices of this Court, will now be applied.
Moreover, it must be noted that the members of today’s majority (Chief Justice TAYLOR and Justices Corrigan, Young, and Markman) joined in the creation of a set of required factors for the JTC to apply in judicial discipline cases to ensure that equivalent misconduct is treated equivalently.4 Two of the Brown *210factors that this Court determined are “relevant to the level of sanctions” to be imposed include consideration of the appearance of impropriety.5 It is inconsistent and lacks common sense for the majority to require that the JTC consider the appearance of impropriety on the one hand, and then preclude consideration of the appearance of impropriety on the other.
The appearance of impropriety violation here — the appearance that the judge was accepting a bribe — is a most serious threat to the public’s trust and confidence in the judiciary. This appearance of accepting a bribe, putting preference in the legal system on sale, and giving favored treatment in return for a gift is inherently detrimental to the legal system.
Let me make it clear again I do not contend that Judge Haley actually accepted or was even offered a bribe. But to an objective, informed observer, it would appear that Judge Haley was offered and accepted a bribe for favorable treatment.
As the JTC found, “[t]he appearance of impropriety in this matter, however, goes right to the heart of a fair, impartial, and unbiased judiciary.”6 The public’s confidence in the judiciary is deeply shaken by the belief that some attorneys or litigants are treated differently than others on the basis of the gifts offered to a judge.
c
In addition to the majority’s stated refusal to consider Judge Haley’s appearance of impropriety, in violation of Canon 2(A), the majority inexplicably fails to address an additional seven instances of misconduct.
*211The Judicial Tenure Commission (JTC) found that Judge Haley’s conduct constituted: (1) misconduct in office as defined by Const 1963, art 6, § 30 and MCR 9.205; (2) conduct clearly prejudicial to the administration of justice as defined by Const 1963, art 6, § 30 and MCR 9.205; (3) a failure to establish, maintain, enforce, and personally observe high standards of conduct so that the integrity and independence of the judiciary may be preserved, contrary to Code of Judicial Conduct, Canon 1; (4) irresponsible or improper conduct that erodes the public’s confidence in the judiciary in violation of Canon 2(A); (5) conduct involving impropriety and the appearance of impropriety in violation of Canon 2(A); (6) a failure to conduct oneself at all times in a manner that would enhance the public’s confidence in the integrity and impartiality of the judiciary, contrary to Canon 2(B); (7) improper acceptance of a gift from a donor whose interests have come, or are likely to come, before the judge, contrary to Canon 5(C)(4)(c); (8) conduct that exposes the legal profession or the courts to obloquy, contempt, censure, or reproach in violation of MCR 9.104(A)(2); and (9) conduct that is contrary to justice, ethics, honesty, or good morals in violation of MCR 9.104(A)(3).
The majority (Chief Justice TAYLOR and Justices CORRIGAN, Young, and MARKMAN) premises its acceptance of the recommended discipline on only one of the nine violations cited by the JTC. The majority apparently concludes that the violation of Canon 5(C)(4)(c), which specifically involves the improper acceptance of a gift, makes all the other violations of the Michigan Constitution, court rules, and canons enumerated by the JTC irrelevant.
But the majority’s reliance on one violation does not comport with the obligations imposed on judges by the *212Constitution, court rules, and canons. Nor is such reliance consistent with this Court’s precedent. The separate provisions of the Constitution, court rules, and canons have consistently been understood to impose separate obligations and duties upon judges.7 A violation of a judicial duty is its own separate offense and should continue to be recognized as such.
CONCLUSION
I accept the Judicial Tenure Commission (JTC)’s conclusion that Judge Haley was telling the truth when he stated that the gift of the tickets did not influence the sentence imposed on Mr. Benedict’s client. Further, Judge Haley is to be commended for his leadership and hard work in establishing the therapeutic drug courts in the district courts of the counties of Leelanau, Grand Traverse, and Antrim, which have been of great value to the community and the judicial system.
But what occurred on the bench was wrong and unworthy of both Judge Haley and retired Judge, now *213practicing attorney, Richard Benedict. Judge Haley’s actions in accepting the tickets on the bench, during a criminal hearing in which Mr. Benedict was representing the defendant, created an appearance of impropriety that deeply damaged the judicial system.
When confronted with Mr. Benedict’s offer of free football tickets during a criminal proceeding, Judge Haley should have simply said, “Mr. Benedict, you are out of order. Please take your seat.”
It should be remembered by both judges and attorneys that informality, familiarity, acts of personal friendship, and “Good Ole Boy” activity have no place in a court hearing. Court business is the only business that should be conducted during a court hearing; there should be no impropriety or appearance of impropriety in the courtroom.
The comments of the nonlawyer, citizen members of the JTC bear repeating:
What is most offending is this whole thing took place on the bench of a courtroom that belongs to the people of the state of Michigan. By popular vote the people bestowed on [Judge Haley] the honor of serving them. They put their confidence and trust in him to render justice fairly to all who come before him. His actions violated that trust.
On its appearance the most severe conclusion that can be drawn is a bribe was offered and accepted by a judge during a trial. The least is that the judge’s behavior was inappropriate. Either way it was wrong.[8]
*214The people of the state of Michigan have also put their confidence and trust in the members of this Court to uphold the law as written. It is not expected that when the going gets tough, justices who so ardently and frequently claim to be champions of judicial restraint will conveniently change the manner in which the laws governing their own conduct are to be applied.

 There have been a number of motions for disqualification against the justices in the majority based on the justices’ actions. For example:
• On February 20, 2006, the Committee to Re-elect Justice Maura Corrigan sent out a fund-raising letter from former Governor John Engler stating that “[w]e cannot lower our guard should the Fiegers of the trial bar raise and spend large amounts of money in hopes of altering the election by an 11th hour sneak attack.” This statement was one of the grounds listed in the motion for disqualification filed against Justice Corrigan by the respondent, Geoffrey Fieger, in Grievance Administrator v Fieger, 475 Mich 1211 (2006).
*205• In a speech at the Republican Party state convention on August 26, 2000, Justice Young said that “Geoffrey Fieger, and his trial lawyer cohorts hate this court. There’s honor in that.” This statement was one of the grounds listed in the motion for disquahfication filed against Justice Young by the plaintiffs attorney, Geoffrey Fieger, in Gilbert v DaimlerChrysler Corp, 469 Mich 883 (2003).
• A campaign ad paid for by “Robert Young for Justice,” “Stephen Markman for Justice,” and “Clifford Taylor for Justice” included the language “No wonder Geoffrey Fieger, Jesse Jackson and the trial lawyers support Robinson, Fitzgerald and Thomas” (who ran against Chief Justice Taylor and Justices Young and Markman in the 2000 Supreme Court election). This statement was one of the grounds listed in the motion for disquahfication filed against Chief Justice Taylor and Justices Young and Markman by the plaintiffs attorney, Geoffrey Fieger, in Gilbert.
• In Adair v Michigan, 474 Mich 1027 (2006), there was a motion filed asking for the disquahfication of Chief Justice Taylor and Justice Markman. Chief Justice Taylor’s wife and Justice Markman’s wife are lawyers employed by the state Attorney General’s office. Sharing a household and sharing income with a spouse who was given an at-will job by a pubhc official whose office regularly appears before the Court formed the basis for the motion for disquahfication filed against Chief Justice Taylor and Justice Markman in Adair.


 Adair v Michigan, 474 Mich 1027 (2006).


 In their January 31, 2006, statement in Adair, Chief Justice Taylor and Justice Markman explained their decisions not to recuse themselves from participating in a case in which the Attorney General was representing a party and the motion for disqualification was based on their spouses’ employment with the office of the Attorney General. Justices Corrigan and Young agreed with the legal reasoning and analysis of the statement. The alleged appearance of impropriety created by sharing household and income with a spouse who was given an at-will job by a public official whose office regularly appears before the Court was the grounds for the motion for disqualification filed against Chief Justice Taylor and Justice Markman in Adair.


 See In re Brown, 461 Mich 1291, 1292-1293 (2000), authored by Justice Markman.


 Id. at 1292.


 Judicial Tenure Commission Decision and Recommendation for Order of Discipline, p 13 (emphasis in original).


 See In re Trudel, 468 Mich 1243 (2003) (The judge engaged injudicial misconduct in violation of Canons 1,2[A], 2[B], 2[C], 3[B][1], 3[B][2], and 3[C].); In re Lawrence, 417 Mich 248; 335 NW2d 456 (1983) (The judge was found to have violated Canons 2, 3[C], and 5[C][1] of the Code of Judicial Conduct.); In re Chrzanowski, 465 Mich 468; 636 NW2d 758 (2001) (The judge was found to have violated Canons 2[A], 2[C], and 3[B][4] of the Code of Judicial Conduct.); In re Hocking, 451 Mich 1; 546 NW2d 234 (1996) (The judge was found to have violated Canons 1, 2[A], 2[B], 3[A][3], and 3[A][8] of the Code of Judicial conduct.); In re Del Rio, 400 Mich 665; 256 NW2d 727 (1977) (The judge was found to have violated Canons 1, 2[A], 2[B], and 3[A][3] of the Code of Judicial conduct.); In re Moore, 464 Mich 98; 626 NW2d 98 (2001) (The judge was found to have violated Canons 1, 2[A], 2[B], 3[A][3], 3[A][8], 3[A][9], and 3[A][10] of the Code of Judicial Conduct.); In re Seitz, 441 Mich 590; 495 NW2d 559 (1993) (The judge was found to have violated Canons 1, 2[A], 2[B], 3 [A] [3], 3 [A] [5], 3[A][9], 3[B][1], and 3[B][2] of the Code of Judicial Conduct.).


8 Because of the seriousness of the appearance of impropriety created here, I could agree with the two nonlawyer, citizen members of the JTC that Judge Haley should not merely be publicly censured, but should also be suspended without pay for 30 days. However, the JTC’s recommendation of a public censure is reasonable in light of its thorough review of the Brown factors. Therefore, I concur with the majority’s decision to adopt the recommended public censure.